Mathews, J.
delivered the opinion of the court. In this case, the executor made application, to the court below, to be discharged from his executorship, alleging, that he had fully executed the will of the testator, by paying the legacies and debts of the deceased’s estate.
On notification to the creditors, J. J. Mercier appeared and opposed the discharge of the executor, claiming to be paid five hundred dollars out of the testator’s succession, as attorney for the absent heirs ; and also, the sum of seventy-five dollars, for professional services, rendered to the deceased before his death. The probate court allowed him five hundred dollars, and from that judgment the executor appealed.
The only question before this court is, whether, according to the evidence of the case, that allowance is too great.
The claim was submitted to the examination of two members of the bar, who considered, (as appears by their report,) that it is *469not exorbitant. The attorney for the executor gave testimony himself, that, in his opinion, 250 dollars would be an ample compensation for the services, rendered by the claimant, as attorney for the absent heirs; and that he had received only that sum, for the services which be rendered to his client, in the management of the succession, and considered himself to be well paid, although his responsibility and labour, were at least equal to those of the advocate for the absent persons, who were interested in the administration of the estate.
The judge of the court below, seems (according to the tenor of his judgment) to have entertained an opinion in accordance with that, expressed by the witness for the executor; but allowed 250 dollars in addition, for the services which had been rendered to the testator, in his life time, by the appellee. For these he claimed only 75 dollars: there is, therefore, error in allowing him more.
After weighing all the testimony of the cause, we have come to the conclusion, that the sum of 250 dollars is a just and reasonable compensation, for the services rendered by the claimant, as attorney for the absent heirs, and that he ought to be paid seventy-five doll*470ars for those which he had previously rendered to the testator.
Soulé for the plaintiff, Denis for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the court of probates be avoided, reversed and annulled; and it is further ordered, adjudged and decreed, that the claimant, J. J. Mercier, be paid out of the estate of J. B. Sainet, three hundred and twenty-five dollars, and his costs in the court below—the appellee to pay the costs of this appeal.